UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 17, 2007 Excelsior LaSalle Property Fund, Inc. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 000-51948 (Commission File Number) 20-1432284 (IRS Employer Identification No.) 225 High Ridge Road Stamford, CT (Address of principal executive offices) 06905 (Zip Code) (203) 352-4400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 17, 2007, Excelsior LaSalle Property Fund, Inc. (the “Fund”) issued a press release announcing that the Fund has revised the terms and conditions of its tender offer for up to $10 million (or 83,368 shares) of the Fund’s issued and outstanding shares of Class A common stock, par value $0.01 per share set forth in the Fund’s Offer to Purchase mailed to stockholders on November 26, 2007.A copy of the press release is filed herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description 99.1 Press release dated December 17, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Excelsior LaSalle Property Fund, Inc. By: /s/ Henry I. Feuerstein Henry I. Feuerstein Chief Executive Officer Date:December 17, 2007 Exhibit Index Exhibit No. Description 99.1 Press release dated December 17, 2007.
